        Case 1:13-cv-01844-CKK Document 82 Filed 08/28/20 Page 1 of 3




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA


 UNITED STATES OF AMERICA, ex rel.
 PATRICIA SCOTT and JOHN
 TUDBURY,

              Plaintiffs,
                                                     Case No. 13-cv-01844 (CKK)
       v.

 PACIFIC ARCHITECTS AND
 ENGINEERS, INC.,

              Defendant.


       JOINT STATUS REPORT AND MOTION TO STAY PROCEEDINGS

      Pursuant to this Court’s June 25, 2020, Order, Defendant Pacific Architects

and Engineers, LLC, and Relators, Patricia Scott and John Tudbury, submit this

joint status report and joint request that this Court extend the current stay of all

proceedings in this matter through September 30, 2020.

      The parties have made progress in pursuing a non-litigated resolution of this

case but additional time is needed. There are currently no deadlines set or

proceedings scheduled in this case. On or before September 30, 2020, the parties

will file a joint status report to update the Court on their efforts.
       Case 1:13-cv-01844-CKK Document 82 Filed 08/28/20 Page 2 of 3




Dated: August 28, 2020                     Respectfully submitted,



             /s/                                        /s/
Andy Liu (D.C. Bar No. 454986)             Richard E. Condit, Esq.
Andrew Victor (D.C. Bar No. 1022316)       DC Bar No. 417786
NICHOLS LIU LLP                            Cleveland Lawrence III, Esq.
700 6th Street NW, Suite 430               DC Bar No. 480462
Washington, DC 20001                       MEHRI & SKALET, PLLC
Tel: (202) 846-9800                        1250 Connecticut Ave., N.W. Suite 300
aliu@nicholsliu.com                        Washington, DC 20036
avictor@nicholsliu.com                     Telephone: (202) 822-5100
                                           Fax: (202) 822-4997
Counsel for Defendant Pacific              rcondit@findjustice.com
Architects and Engineers, LLC              clawrence@findjustice.com

                                           Scott J. Bloch, Esq.
                                           DC Bar No. 984264
                                           LAW OFFICES OF SCOTT J.
                                           BLOCH, PA
                                           1050 17th St., N.W. Suite 600
                                           Washington, DC 20036
                                           Telephone: (202) 496-1290
                                           Fax: (202) 478-0479
                                           Scott@scottblochlaw.com

                                           Counsel for Plaintiffs-Relators
                                           Patricia Scott and John Tudbury




                                       2
          Case 1:13-cv-01844-CKK Document 82 Filed 08/28/20 Page 3 of 3




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 UNITED STATES OF AMERICA, ex rel.
 PATRICIA SCOTT and JOHN TUDBURY,

                 Plaintiffs,

         v.                                                  Case No. 13-cv-01844 (CKK)

 PACIFIC ARCHITECTS AND ENGINEERS,
 INC.,

                 Defendant.



                                             PROPOSED

         ORDER GRANTING THE JOINT MOTION TO STAY PROCEEDINGS


        Before the Court is the parties’ Joint Motion to Stay Proceedings. In consideration of the

averments therein, the Court grants the motion.

        Accordingly, this case is stayed through September 30, 2020. On or before September

30, 2020, the parties shall file a joint status report to update the Court as to the status of this case.

        So Ordered.



        August ____, 2020                               ______________________________
                                                        COLLEEN KOLLAR-KOTELLY
                                                        United States District Judge
